—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Schneier, J.), dated June 15, 2000, which denied the motion of Steven J. Popkin, attorney for the plaintiffs, for a hearing to determine the apportionment of legal fees.
Ordered that the appeal is dismissed, without costs or *431disbursements, as the plaintiffs are not aggrieved by the order dated June 15, 2000 (see, CPLR 5511; Scopelliti v Town of New Castle, 92 NY2d 944, 945).
We note that although Steven J. Popkin submitted a pro se brief, he did not appeal from the order dated June 15, 2000. Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.